DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Response to Amendment
The Amendment filed 04/08/2021 has been entered.  Claims 1, 4, 6, and 8 remain pending in the application.  Claims 23, 5, and 7 have been canceled.  Applicant's amendments to the claims have overcome the 112(b) and (d) rejections previously set forth in the Final Rejection mailed 11/24/2020.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/15/2018 and 04/06/2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US 20160236278 A1), in view of Utsunomiya (US 20160151972 A1).
Regarding claim 1, Ishimoto teaches “a three-dimensional shaping method in which lamination of a powder material and formation of a sintered layer based on the thus laminated powder material are sequentially repeated, thereby producing a processed article” (which reads upon “a method for manufacturing a three-dimensional shaped object, the method comprising: alternate repetition of a powder-layer forming and a solidified-layer forming”, as recited in the instant claim; paragraph [0001]).  Ishimoto teaches “a case that a shaping width is equal to or less than a predetermined extent, and a case that an undercut angle formed by an upper face and a lower inclined face at the edge is equal to or less than a predetermined extent” (which reads upon “having an undercut portion”, as recited in the instant claim; paragraph [0003]).  Ishimoto teaches that “after formation of a powder layer with a predetermined thickness, a step for sintering the powder layer by an optical beam is performed at a predetermined number of times” (which reads upon “the repetition including: (i) forming 
⦁	Ishimoto teaches that “the control system temporarily stocks the region at the coordinate positions” (paragraph [0024]; coordinate positions implies some form of modeling software).  Ishimoto is silent regarding wherein a surface of a model of the three-dimensional shaped object to be manufactured is divided into a plurality of pieces in the modeling process, wherein one of the plurality of pieces, which has a normal vector that has a direction oriented downwardly with respect to a horizontal direction, is extracted from the surface of the model of the three-dimensional shaped object, wherein the one of the plurality of pieces having the 
⦁	Utsunomiya is similarly concerned with a control method of a three-dimensional object formation apparatus (paragraph [0003]).  Utsunomiya teaches that in the three-dimensional object Obj having an overhang shape, the unit structure of the three-dimensional object Obj which can support the portion of the overhang shape does not exist on the lower side of the portion of the overhang shape (paragraph [0070]).  Utsunomiya teaches that the formation data generation unit 93 according to the embodiment first divides the outer surface SF into a plurality of areas and sets a focus point for each of the plurality of areas (paragraph [0182]).  Utsunomiya teaches that next, the formation data generation unit 93 specifies a portion of the three-dimensional object Obj in the positive Z direction of the focus point as the overhang portion OH, when an angle formed by a normal vector which is a normal vector of each focus point of the outer surface SF and is from the inside towards the outside of the three-dimensional object Obj and a vector facing the positive Z direction is equal to or greater than a predetermined angle which is larger than 90 degrees (which reads upon “wherein a surface of a model of the three-dimensional shaped object to be manufactured is divided into a plurality of pieces in the modeling process, wherein one of the plurality of pieces, which has a normal vector that has a direction oriented downwardly with respect to a horizontal direction, is extracted from the surface of the model of the three-dimensional shaped object, wherein the one of the plurality of pieces having the normal vector that has the direction oriented 
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add modeling, including pieces, to the method of Ishimoto, as taught by Utsunomiya because AM machines require such models as input in order to produce the desired final object.  
Regarding claim 4, modified Ishimoto teaches the method of claim 1 as stated above.  Ishimoto teaches that a periphery thereof is cut, comprising that a control system stores in advance a region at coordinate positions in a horizontal direction and a height direction in which the undercut angle formed between the upper face and the lower inclined face at the edge of an expected sintered part is equal to or less than a predetermined extent, and when the region at the coordinate positions is present on an individual layer to be sintered, the control system temporarily stocks the region at the the coordinate positions are present on individual layer).  
Regarding claim 6, modified Ishimoto teaches the method of claim 1 as stated above.  Ishimoto teaches that a periphery thereof is cut, comprising that a control system stores in advance a region at coordinate positions in a horizontal direction and a height direction in which the undercut angle formed between the upper face and the lower inclined face at the edge of an expected sintered part is equal to or less than a predetermined extent, and when the region at the coordinate positions is present on an individual layer to be sintered, the control system temporarily stocks the region at the coordinate positions, and also after sintering of the layer concerned is completed, at an intermediate height position between the position of the surface on which the sintering concerned has been completed and the lowest position of a powder supplying blade moving in the horizontal direction for forming a powder layer on a next layer on the upper side of the layer concerned, a rotating cutting tool travels around the region at the coordinate position in the horizontal direction and an outer peripheral vicinity thereof 
Regarding claim 8, Ishimoto teaches the method of claim 1 as stated above.  Ishimoto teaches that in the case that a raised sintered portion is formed which is positioned on the upper side of the region at the coordinate position, the rotating cutting tool cuts the raised sintered portion entirely or partially (paragraph [0024]).  The Examiner notes that when angle θ is greater than 45 degrees, this limitation is not reached.  The Examiner further notes that nothing in the claim precludes the rotating cutting tool cutting the raised sintered portion regardless of the angle θ.  

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.  Applicant argues that the applied references are completely silent concerning the features reflected by the present claimed amendments, in particular, prior to manufacturing the three-dimensional shaped object, the computer processing determines whether to: (a) change an operation condition for a machining process depending on a steep angle θ at the undercut portion to be formed, and/or (b) perform the machining process depending on a stacked number of solidified layers, and determining, based upon (a) and or (b), whether to machine a bulge on a contour-upper surface of the solidified layer that is in a vicinity of the undercut portion (remarks, page 9).  Applicant argues that modeling process for pre-identifying an undercut portion is .  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733